DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11-29-2021 is acknowledged.
Claims included in the prosecution are 9-12 and 14-18. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pliura (US 2007/0269502) or  Villasmil-Sanchez (Drug Development and Industrial Pharmacy, 2010) in combination with Farr (US 2014/0148485), further in view if Li (US 2015/0030672) or Gabizon (US 2010/0247629).
Pliura teaches liposomal compositions containing sumatriptan in claimed mole ratios. The liposomes have more than 100 nm diameter. The liposomes contain lecithin and cholesterol. However, according to Pliura, Pliura the liposomes can be charged or neutral implying even negative charge and suggests the negatively charged phospholipids such as phosphatidic acid, phosphatidylglycerol and phosphatidylserine The active agent to phospholipid molar ratios are 1:100 to 1:10 (Abstract, 0034-0035, 0067-0068, 0076, 0099, 0103, Examples and claims).
	Villasmil-Sanchez teaches positively charged liposomal compositions containing phosphatidylcholine and cholesterol sumatriptan succinate. The amount sumatriptan to lipid and the amount of cholesterol fall within claimed ratios. The liposomes have more than 100 nm diameter. The liposomes contain lecithin and cholesterol besides positive or negative charge (Abstract, Materials and Methods and Tables).
What is lacking in Pliura and Villasmil-Sanchez is the teaching of the use of sumatriptan for the treatment of headaches. What is also lacking is the loading of triptan using ammonium sulfate gradient.
Farr teaches treating of migraine and cluster headaches using sumatriptan and naratriptan encapsulated in a carrier. The carrier is liposome. Farr does not specifically teach the components of liposomes (phospholipids and cholesterol). Farr also teaches that sumatriptan is available for subcutaneous injection (0014, 0098-0100, 0109, 0116, 0125, 0164-0166, 0191-0195, claims 21, 29 and 35).
Gabizon teaches that active agents can be loaded into liposomes using ammonium sulfate and it has an advantage of efficiency and stability and enablement of entrapped compound to be released at a higher rate (Abstract and 0007).

It would have been obvious to one of ordinary skill in the art to use the liposomal compositions containing sumatriptan of Pliura or Villasmil-Sanchez to treat migraine or cluster headaches with a reasonable expectation of success since Farr teaches the use of sumatriptan and naratriptan for to treat migraine and cluster headaches. The use of ammonium sulfate gradient to load triptans would have been obvious to one of ordinary skill in the art because of the advantages of using ammonium sulfate to load the drugs taught by Li or Gabizon.
2.	Claims 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pliura (US 2007/0269502) or  Villasmil-Sanchez (Drug Development and Industrial Pharmacy, 2010) in combination with Farr (US 2014/0148485), further in view if Li (US 2015/0030672) or Gabizon (US 2010/0247629) as set forth .
	The teachings of Pliura, Villasmil-Sanchez, Farr, Li and Gabizon have been discussed above. 
What is lacking in Pliura and Villasmil-Sanchez is the teaching of the use of the composition for the treatment of migraine. Pliura does not teach the encapsulation of rizatriptan or naratriptan. 
Dearn teaches that sumatriptan, naratriptan, zolmitriptan and rizatriptan are migraine treating agents. The administration however, is intranasal (Abstract, 0005 and examples).
Caponetti teaches that sumatriptan and rizatriptan are effective against migraine (0030).
Duquesnoy compares the single dose administration of sumatriptan by subcutaneous, oral, rectal and intranasal administration. Duquesnoy also teaches that sumatriptan is known for its efficacy by subcutaneous injection. According to Duquesnoy, all administrations are well tolerated and have only mild to moderate adverse effects.  (Abstract, introduction and entire publication).
The encapsulation of triptans sumatriptan and encapsulation of other triptans such as rizatriptan or naratriptan for the treatment of migraine would also have been obvious to one of ordinary skill in the art since triptans are art well-known anti-migraine agents as shown by Dearn or Caponetti and encapsulation of triptans such as sumatriptan can be encapsulated in liposomes for sustained release as taught by Pilura and Villasmil-Sanchez.. The administration by subcutaneous route would have been 
Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections based on applicant’s amendment to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612